DETAILED ACTION
Applicant’s amendments and remarks, filed February 11, 2022, are fully acknowledged by the Examiner. Currently, clams 1-20 are pending with claims 1, 2, 5-9, 11-14, 16, 18 and 19 amended. The following is a complete response to the February 11, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 12 and 14 are objected to because of the following informalities: 
Claim 12: please amend the last three words to read as “an element transducer” to correct the error.
Claim 14: please delete the word “the” at the end of line 1 of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 15, the claim recites the limitations of “said automated motion mechanism” and “the automated motion mechanism” therein. These limitations fail to have proper antecedent basis in the claims given that claim 11 has been amended to remove any limitations reference “an automated motion mechanism”. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 6-8, 11, 12, 15, 16, 18 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hissong (US Pat. No. 6,361,531 B1).
Regarding claim 1, Hissong provides for a method of customizing ultrasound cosmetic treatment, the method comprising: acoustically coupling an ultrasound probe to a skin surface (see figure 4 with the probe coupled to the skin surface at 36), wherein said ultrasound probe comprises a housing (device 212 with housing 226), an at least one piezoelectric ultrasound therapy element (element 228), a coupling interface (interface at 232), a temperature control system (system required to provide control as in col. 16; 4-32), a temperature monitoring sensor (sensor 141), a cooling system (see col. 16; 33- col. 17; 3 providing for the cooling system with the source and the inlet/outlet), and a control system (See figure 1 with 14/16), controlling a temperature at the coupling interface via measuring a temperature at the coupling interface 141 to detect temperature at the interface), cooling the skin surface with the cooling system (via the cooling as disclosed in col. 16; 33 – col. 17; 3), and using the at least one piezoelectric ultrasound therapy element to treat said a region of interest under said skin surface (see, for example, figure 4 providing for the delivery of energy via the transducer below the skin surface), wherein said at least one piezoelectric ultrasound therapy element is configured to deliver ultrasound energy to form at least one thermal lesion in said region of interest (to form the lesion at 138), wherein said using the at least one piezoelectric ultrasound therapy element is controlled by said control system (until control of 14/16 to provide the energy delivery; see col. 14; 12-52), the control system configured with a spatial control parameter and a temporal control parameter to generate said at least one thermal lesion with said selected of the group consisting of a shape, a size and an orientation of the at least one thermal lesion wherein the at least one thermal lesion facilitates a restorative biological response that leads to a cosmetic effect (see again col. 14; 12-53 with the selection of the intensity levels and col. 15; 26 – col. 16; 3 providing for changes in location).  
Regarding claim 2, Hissong provides that the at least one thermal lesion comprises a shape selected from the group consisting of: a round shape, a spherical shape, a vertical cigar shape, a horizontal cigar shape, a raindrop shape, a flat planar shape, and a combination shape (the selection of movement and intensity would result in lesions of round/spherical/vertical cigar/ horizontal cigar, flat planar and a combination shape).  
Regarding claim 3, Hissong provides that the spatial control parameter provides operational control of at least one among the group consisting of ultrasound therapy element selection, placement, location, orientation, movement and configuration (via the movement 
Regarding claim 4, Hissong provides that the temporal control parameter provides operational control of at least one among the group consisting of drive amplitude level, frequency, waveform, timing sequence, and timing duration (see again col. 14; 12-53 with the selection of the intensity levels) .  
Regarding claim 6, Hissong provides that using the at least one piezoelectric ultrasound therapy element comprises activating said ultrasound therapy element at a frequency of between 1 MHz and 40 MHz (see col. 18; 50-56).  
Regarding claim 7, Hissong provides that using the at least one piezoelectric ultrasound therapy element comprises activating said ultrasound therapy element at a frequency up to 3 MHz (see col. 18; 50-56).  
Regarding claim 8, Hissong provides for activating a motion mechanism, wherein the ultrasound probe further comprises the motion mechanism controlled by the control system, wherein said activating the motion mechanism produces said plurality of thermal lesions, wherein said plurality of lesions are discrete (via the activation of the member 150 and platform 148 as in col. 15; 26 – col. 16; 3).  
Regarding claim 11, Hissong provides for a method of ultrasound cosmetic treatment, the method comprising: acoustically coupling an ultrasound probe to a skin surface over a region of interest (see figure 4, with the probe coupled to a skin surface at 36), wherein said ultrasound probe comprises a housing (device 212 with housing 226), at least one piezoelectric ultrasound therapy element (element 228), a coupling interface (interface at 232), a temperature control system (system as required to provide control as in col. 16; 4-32), a temperature monitoring 141), a cooling system (see col. 16; 33- col. 17; 3 providing for the cooling system with the source and the inlet/outlet), and a control system (see figure 1 with 14/16), controlling a temperature at the coupling interface via measuring a temperature at the coupling interface between the ultrasound probe and the skin surface (see col. 16; 4-32 with the use of sensor 141 to detect temperature at the interface); cooling the skin surface with the cooling system (via the cooling as disclosed in col. 16; 33 – col. 17; 3), controlling therapeutic acoustic waves, via the control system connected to said ultrasound treatment element, through the skin surface to treat the region of interest under said skin surface (under control of 14/16 to provide the energy delivery to form the lesion at 138; see col. 14; 12-52), moving the ultrasound probe over the skin surface for controllably creating a plurality of thermal lesions in the region of interest (via the manual motion of the entire probe, or for the moving of a portion of the probe via the arrangement at 150),-4-Application No.: 16/427969 Filing Date:May 31, 2019wherein the plurality of thermal lesions facilitates a restorative biological response that leads to a cosmetic effect (see again col. 14; 12-53 with the selection of the intensity levels and col. 15; 26 – col. 16; 3 providing for changes in location).  
Regarding claim 12, Hissong provides that the at least one ultrasound therapy element is an element transducer (See col. 18; 31-60).  
Regarding claim 15, Hissong contemplates controlling a second set of therapeutic acoustic waves, via a second ultrasound treatment element attached to said automated motion mechanism and housed within the ultrasound probe, through the skin surface to treat the region of interest under said skin (see col. 18; 31-60 providing for the inclusion of multiple transduction elements (“more than one transducer”, annular/linear “array of elements”), moving the automated motion mechanism for controllably creating a plurality of thermal lesions along a line 150 and platform 148 as in col. 15; 26 – col. 16; 3).  
Regarding claim 16, Hissong provides for a method of ultrasound cosmetic treatment, comprising: acoustically coupling an ultrasound probe to a skin surface (see figure 4 with the probe coupled to the skin surface at 36), wherein said ultrasound probe comprising an ultrasound therapy element (element 228), a temperature control system (system required to provide control as in col. 16; 4-32), a temperature monitoring sensor (sensor 141), and a cooling system (see col. 16; 33- col. 17; 3 providing for the cooling system with the source and the inlet/outlet), measuring a temperature between the ultrasound probe and the skin surface (see col. 16; 4-32 with the use of sensor 141 to detect temperature at the interface), cooling the skin surface with the cooling system (via the cooling as disclosed in col. 16; 33 – col. 17; 3), activating the ultrasound therapy element to treat a region of interest under said skin surface at a fixed depth (see, for example, figure 4 providing for the delivery of energy via the transducer below the skin surface), wherein said ultrasound therapy element is configured to deliver ultrasound energy to form at least one thermal lesion in said region of interest at said fixed depth to produce a shape, size and orientation of the at least one thermal lesion within the region of interest (to form the lesion at 138), and moving the ultrasound probe over the skin surface for further activating the ultrasound therapy element for controllably creating a plurality of thermal lesions at said fixed depth of up to about 30 mm from the skin surface (via the manual moving of the probe or the use of the motion mechanism at 150), wherein the plurality of thermal lesions facilitates a restorative biological response that leads to a cosmetic effect (see again col. 14; 12-53 with the selection of the intensity levels and col. 15; 26 – col. 16; 3 providing for changes in location).  

Regarding claim 19, Hissong provides that the one or more temporal parameters for said activating the ultrasound therapy element-6-Application No.: 16/427969 Filing Date:May 31, 2019that comprise at least one of the group consisting of drive amplitude levels, frequency/waveforms, and timing sequences (see again col. 14; 12-53 with the selection of the intensity levels).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hissong (US Pat. No. 6,361,531 B1) as applied to claims 1 and 11 respectively above, and further in view of Lizzi et al. (US Pat. No. 6,846,290 B2).
Regarding claims 5 and 13, while Hissong provides for an imaging element (see col. 16; 25-32), Hissong fails to specifically contemplate that the imaging element and the at least one piezoelectric therapy element are combined in a transducer, wherein the imaging transducer element is electrically isolated from the at least one piezoelectric therapy transducer element.  Lizzi provides for a similar arrangement as Hissong and specifically contemplates the use of a combined transducer with an imaging element 18 and at least one piezoelectric therapy element 12 with such being electrically isolated from one another (via the individual use of each of 12 and 18 and the respective connections to differing systems as in figure 4). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a combined transducer arrangement as in Lizzi as the transducer element of Hissong to provide for a combined arrangement that functions to provide the imaging as in col. 16; 25-32 of Hissong. Hissong readily contemplates imaging as in col. 16 to provide numerous advantages with the disclosure of Lizzi providing an exemplary arrangement at .
Claims 9, 10, 14, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hissong (US Pat. No. 6,361,531 B1) as applied to claims 1, 11 and 16 respectively above, and further in view of Klopotek (US Pat. No. 6,325,769 B1).
Regarding claim 9, Hissong provides for using a second ultrasound therapy element to treat said region of interest, wherein said second ultrasound therapy element is configured to deliver ultrasound energy to form at least one thermal lesion in said region of interest, the second ultrasound therapy element being moveable by the motion mechanism (see col. 18; 31-60 providing for the inclusion of multiple transduction elements; “more than one transducer”, annular/linear “array of elements”), and activating the motion mechanism for controllably creating a plurality of thermal lesions along a line at a fixed depth from the skin surface (again, via the activation of the member 150 and platform 148 as in col. 15; 26 – col. 16; 3).  Hissong fails to specifically contemplate that the depth is of up to about 30 mm. Klopotek specifically contemplates utilizing depths of treatment within the claimed range (see claim 5 providing for 5 microns to 5 millimeters). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a depth as in Klopotek with the method of Hissong to provide for an exemplary focusing of the energy at a fixed distance below a surface of the body. Hissong readily contemplates for such a focus with Klopotek setting forth known values for effectuating a similar thermal treatment.
Regarding claim 10, Hissong, while providing for temperature monitoring, fails to specifically provide for monitor the region of interest for the restorative biological response that leads to the cosmetic effect with a sensing component.  Klopotek discloses a similar ultrasound 
Regarding claim 14, Hissong provides that the moving produces said plurality of thermal lesions (see cols 15 and 16 discussing the use of the scanning effect to generate the complete lesion 138). Hissong fails to specifically contemplate that such is accomplished via a plurality of lesions are discrete, wherein a spacing between said plurality of lesions is variable.  Klopotek discloses an alternative manner of forming lesions where a plurality of discrete lesions are formed when scanning with a selectable distance between such (See col. 8; 6-14). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a lesion pattern as in Klopotek with the treatment method of Hissong to provide for a known treatment method for achieving a thermal effect and lesion within the body. Klopotek readily contemplates multiple different lesion patterns including an extending lesion akin to that in Hissong, with either working equally as well to achieve a desired effect.
Regarding claim 17, while Hissong provides for a control unit 16 that functions to control the output, and for feedback to be provided therein, Hissong fails to specifically provide for utilizing a closed-loop feedback loop to determine when said thermal lesion has achieved said 
Regarding claim 20, Hissong provides that the control system and probe are controlled to generate the thermal lesion within a depth and a frequency range of 1 to 40 MHz (see col. 18; 50-56), with a time duration and energy level sufficient to overcome tissue thermal capacity (so as to form the disclosed lesion). Hissong fails to specifically contemplate that the depth is of up to about 30 mm. Klopotek specifically contemplates utilizing depths of treatment within the claimed range (see claim 5 providing for 5 microns to 5 millimeters). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a depth as in Klopotek with the method of Hissong to provide for an exemplary focusing of the energy at a fixed distance below a surface of the body. Hissong readily contemplates for such a focus with Klopotek setting forth known values for effectuating a similar thermal treatment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the respective claims of the following applications 16/698122, 11/163150, 17/127721, 16/797387 and 16/697970.  Although the claims at issue are not identical, they are not patentably distinct from each other because While the claims of the listed applications utilize different language and naming conventions, one of ordinary skill would readily recognize that the features of at least one of the instant claims are to be found in the claims of the applications in a manner that is not patentably distinct.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the respective claims of the following applications 12/996616, 16/703019, 16/964914, 13/444336, 13/679430, 13/924376, 13/924323, 16/543137, 13/230498, 14/169709, 14/692114, 15/248407, 15/625700, 15/821070, 15/996255, 16/284907, 16/797362, 12/574512, 14/554668, 15/260825, 15/625818, 15/829182, 15/996263, 16/284920, 13/494856, 13/835635, 14/554571, 15/248454, 16/049293, and 12/350383 in view of Hissong (US Pat. No. 6,361,531 B1). Although the claims at issue are not identical, they are not patentably distinct from each other because While the claims of the listed applications utilize different language and naming conventions, one of ordinary skill would readily recognize that the features of at least one of the instant claims are to be found in the claims of the applications in a manner that is not patentably distinct. The Examiner notes that the cited claims of the applications fail to provide for the claimed cooling. Hissong provides for cooling as in col. 16; 33 – col. 17; 3. It is the Examiner’s 
Response to Arguments
Applicant’s arguments, see page 9 of the Remarks filed February 11, 2022, with respect to the rejections of independent claims 1, 11 and 16 under 35 U.S.C. 103 as unpatentable over the combination of Klopotek in view of Lizzi have been fully considered and are persuasive. Specifically, the amendments to each of claims 1, 11 and 16 to add subject matter directed to temperature control is not provided by the prior combination. Therefore, the rejection has been withdrawn.  However, upon further consideration, the following new grounds of rejection have been set forth in the action above:
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claims 1-4, 6-8, 11, 12, 15, 16, 18 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hissong (US Pat. No. 6,361,531 B1).
Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hissong (US Pat. No. 6,361,531 B1) as applied to claims 1 and 11 respectively above, and further in view of Lizzi et al. (US Pat. No. 6,846,290 B2).
Claims 9, 10, 14, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hissong (US Pat. No. 6,361,531 B1) as applied to claims 1, 11 and 16 respectively above, and further in view of Klopotek (US Pat. No. 6,325,769 B1).

For the sake of completeness, the Examiner notes that the obviousness-type double patenting rejections have been updated in view of Applicant’s remarks and the filed amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794